                   UNITED STATES BANKRUPTCY COURT
                    EASTERN DISTRICT OF MICHIGAN

In re                                        Chapter 11

ENERGY CONVERSION DEVICES,                   Case No. 12-43166-TJT
INC.
                                             Judge Thomas J. Tucker

                                             (Jointly Administered)

ENERGY CONVERSION DEVICES
LIQUIDATION TRUST,                           Adversary No.: 18-04320
                     Plaintiff,
               -against-
OVONYX, INC., TYLER LOWREY,
MICRON TECHNOLOGY, INC.,
OVONYX MEMORY
TECHNOLOGY, LLC, AND INTEL
CORPORATION
                     Defendants.

  ORDER DENYING, WITHOUT PREJUDICE, EX PARTE MOTION BY
   OVONYX, INC., MICRON TECHNOLOGY, INC., AND OVONYX
   MEMORY TECHNOLOGY, LLC, CONCERNING HEARINGS ON
              PENDING MOTIONS TO DISMISS,
        AND ADJOURNING JANUARY 23, 2019 HEARING
           ON THE PENDING MOTIONS TO DISMISS

        This adversary proceeding is before the Court on the ex parte motion, filed

on the evening of January 17, 2019, by Ovonyx, Inc. (“Ovonyx”), Micron

Technology, Inc. (“Micron”), and Ovonyx Memory Technology, LLC (“OMT”)

(collectively, the “Movants”), for entry of an order sealing the audio recordings

and transcripts of the hearings on the Defendants’ motions to dismiss, which are



  18-04320-tjt   Doc 141    Filed 01/18/19   Entered 01/18/19 16:19:42   Page 1 of 4
presently scheduled to be held on January 23, 2019 at 1:30 p.m. (Docket # 140, the

“Motion”).

        The Court will deny this Motion, without prejudice, because it fails to

demonstrate good cause for the extraordinary relief that it seeks. The Court is

strongly disinclined to seal or shield from public access the audio recording of any

hearing (or trial) held in this case (or in any other case), including the motions

hearing currently scheduled for January 23, 2019. The courtroom of this Court,

and hearings and trials held in the courtroom of this Court, are open to the public,

and the Court’s normal practice is to post to the public docket each day audio

recordings of every hearing and trial held, which are then freely available to the

public. In this Court’s view, there is a strong presumption in favor of such public

access. And the Motion is too general in its assertions to adequately demonstrate

that the Court should take the extraordinary step1 of eliminating public access to

the courtroom, hearings, and audio of hearings in this case.2




1
 The undersigned judge does not recall ever granting the broad type of relief requested by this
Motion in any case.

2
  Moreover, the Court likely will decide the pending motions to dismiss in writing, by means
that include the filing of a written opinion, rather than by giving an oral bench opinion. It seems
inconceivable that this Court would redact or seal from public access any part of its written
opinion. The undersigned judge has never done such a thing. So it may be inevitable that some,
and perhaps much, of what the Movants wish to conceal from the public record will become
public in this case.



    18-04320-tjt   Doc 141     Filed 01/18/19     Entered 01/18/19 16:19:42         Page 2 of 4
      Nonetheless, the Court wishes to take a cautious approach to this subject.

For that reason, the Court will give the Movants an opportunity to refile their

Motion, under seal, and in such a new motion explain, specifically and in detail the

reasons why they contend that the relief they seek is necessary. And the Court will

give the other parties in this case, and the United States Trustee, an opportunity to

respond to such a motion, if they wish. Allowing all of this will require an

adjournment of the January 23, 2019 hearing.

      Accordingly,

      IT IS ORDERED that:

      1.     The Motion (Docket # 140) is denied, without prejudice.

      2.     The Movants may file a new motion seeking some or all of the relief

they sought in the Motion, but they must do so, if at all, no later than January 25,

2019. Any such new motion must be filed under seal, with a redacted version of

the motion to be filed on the public record in this case. The full, unredacted

version of such motion must be served on all parties in this adversary proceeding,

and on the United States Trustee. Such motion may not be filed on an ex parte

basis, but rather must be filed and served with a 7-day notice. (The Court finds

good cause to shorten the normal 14-day notice period).




  18-04320-tjt   Doc 141   Filed 01/18/19   Entered 01/18/19 16:19:42   Page 3 of 4
      3.     The hearing on the pending motions to dismiss (Docket ## 38, 43, 46,

and 58), currently scheduled for January 23, 2019 at 1:30 p.m., is adjourned to

February 20, 2019 at 1:30 p.m.



Signed on January 18, 2019




  18-04320-tjt   Doc 141     Filed 01/18/19   Entered 01/18/19 16:19:42   Page 4 of 4
